

ECONOMIC DEVELOPMENT AGREEMENT


This Agreement is made this 14th day of December, 2005, by and between IsoRay
Inc., a Minnesota corporation (hereinafter referred to as “Developer”) and the
Pocatello Development Authority, an urban renewal agency formed under the laws
of the State of Idaho (hereinafter referred to as “PDA”).


1. Recitals


1.1  Developer represents that it intends to construct within the city limits of
the City of Pocatello a manufacturing facility where Cesium 131 is inserted in
titanium capsules to be used in brachytherapy for certain cancer patients.
Developer will use the reactor facility located in Arco, Idaho to produce the
Cesium 131, but the decision to do so is contingent upon test results which show
that the irradiation process will provide the product needed by the Developer in
both quantity and quality. Developer further represents that, contingent upon
the result of the testing, it has obtained preliminary approval to use the
reactor facility in such a manner and for such a purpose. Developer is seeking
funding for approximately half of the costs of testing, including construction
of the device required for insertion of the testing sample.


1.2  Developer represents that the facility will eventually employ up to 200
people, that the majority of these positions will be professional or
semi-professional, that significant insurance benefits are provided to all
employees, and that the lowest salary is approximately double the current
minimum wage, all of which assertions are provided to indicate that the jobs
will be of significant positive impact to the local economy, and thus meet the
economic development mission of the PDA.


1.3  PDA is a public body created as an urban renewal agency pursuant to Idaho
Code §50-2006, part of the Idaho Urban Renewal Law of 1965. As an urban renewal
agency established by the City Council of the City of Pocatello, PDA is charged
with aiding and assisting economic development in the Pocatello area, including
assisting developments that will retain and increase available jobs in the
community; and is further charged with encouraging such development by private
enterprise; all as more specifically provided in Idaho Code §§50-2002 and
50-2003, being part of the Idaho Urban Renewal Law, Idaho Code §50-2902, being
part of the Local Economic Development Act.


1.4  Based upon the assertions and assurances of the Developer, PDA has
determined that the construction of a manufacturing facility for the devices
used to implant the Cesium 131 represents the type of development to which it
may apply urban renewal funds under the applicable statutes; and that the same
will promote economic development of the area, creation of jobs and an increased
tax base consistent with urban renewal laws. For that reason, PDA has committed
to provide $200,000.00 to Developer for the testing project as described above,
subject to the possibility of repayment requirements as set out below.


1.5  By this Agreement, PDA and Developer wish to memorialize their mutual
undertakings and commitments with respect to the project described herein and
therefore, agree as follows:

 
 

--------------------------------------------------------------------------------

 


2. Funding and Uses of funds


2.1  To further the proposed development, the increased economic opportunities,
and increased tax base expected therefrom, PDA agrees to provide to Developer
the sum of Two Hundred Thousand Dollars ($200,000.00) no later than December 15,
2005, to use towards the costs of the testing procedures and construction as
described in Paragraph 1.1.


2.2  Developer agrees that it shall immediately thereafter take all necessary
steps to initiate and pay all costs for the construction of the device and all
testing procedures to be used in determining the ability of the irradiation
process to meet the Developer’s product needs. Developer agrees to diligently
pursue completion of construction and prompt testing thereafter.


3. Results of testing; repayment required.


3.1  Developer agrees that, in consideration for the availability of such
economic development funds to work diligently to construct its manufacturing
facility within the city limits of Pocatello so that operation will begin no
later than January 1, 2008. Developer further agrees to repay, with 5% interest
from the date of disbursement, the $200,000.00 amount should Developer fail to
build and operate such a facility, except under the conditions set out in
Paragraph 3.3 below.


3.2  Developer agrees to make repayment no later than 30 days after receipt of
demand from the PDA for such repayment in the event it does not construct and
operate the proposed manufacturing facility.


3.3 PDA agrees that no such repayment will be required if approval for the use
of the reactor facility specified above is withdrawn by said facility and proof
of denial of use is provided to the PDA.


4. Effect of Agreement


4.1  It is understood by the parties to this Agreement that the intent of the
parties is that the payment assist Developer in its need for capital in
connection with the development project which would include the construction of
an approximately 25,000 square-foot manufacturing facility within the city
limits of the City of Pocatello, and that the parties shall take all action
necessary to carry out that intent.


4.2  The parties acknowledge that the effect of the payment by PDA set out
hereunder will inure to the benefit of Developer, while having the corresponding
benefit to the public purposes of PDA described above.


5. Miscellaneous


5.1  This Agreement shall be governed by and construed under the laws of the
State of Idaho; venue shall be the Sixth Judicial District for the County of
Bannock.


5.2  In any litigation arising out of this Agreement, the prevailing party shall
be entitled to recover reasonable attorney fees from the non-prevailing party.
Determination of the prevailing party in any such litigation shall be made on
the basis of the factors enumerated in Rule 54(d)(1)(B), Idaho Rules of Civil
Procedure, as the same now exists or may subsequently be amended.
 
 

--------------------------------------------------------------------------------

 

5.2  
The effective date of this Agreement shall be December 14, 2005.



5.3  This Agreement shall be binding upon and inure to the benefit of the
respective parties and their legal successors. Developer may not assign this
Agreement without the express written consent of the PDA.


5.4  Each party represents to the other that is has full legal authority to
enter into and execute this Agreement and that the persons signing on behalf of
each party have full legal authority to execute this Agreement.


5.5  Notices to the Developer shall be sent to Roger E. Girard, CEO and
Chairman, IsoRay, Inc., 350 Hills St. Suite 106, Richland, WA 99354-5411.
Notices to the PDA shall be sent to the Pocatello development Authority, c/o Ray
Burstedt, Executive Director, 1651 Alvin Ricken Dr., Pocatello, ID 83201,
telephone (208) 233-3500.


5.6  This document constitutes the entire agreement of the parties with respect
to the grant by PDA to Developer and supersedes any prior agreements of the
parties.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
 
 
POCATELLO DEVELOPMENT AUTHORITY
An Idaho Urban Renewal Agency
   
ISORAY, INC., a corporation of
Minnesota, Developer
       
 
      /s/ Harry Neuhardt         /s/ Roger E. Girard

--------------------------------------------------------------------------------

Harry Neuhardt, Chairman        

--------------------------------------------------------------------------------

Roger E. Girard, CEO & Chairman


 
   




  
 







